Weygandt, C. J.,
dissenting. The majority opinion is predicated on the theory that there is a conflict between the pertinent statutory provisions and those of the Columbus charter.
However, it is significant that there is no mention of any charter provision applicable to the instant situation'where the municipal council defaults by failing to discharge its duty to fill a vacancy in the office of councilman. The charter contains nothing but the mere general provision that vacancies shall be filled by the council. On the other hand the statute is specific by requiring that if the legislative authority fails to fill the vacancy within 30 days the mayor shall fill it. Nevertheless, with the statute clearly providing a definite effective remedy and the charter providing none, the majority opinion infers a conflict and leaves the people of Columbus remediless.
Zimmerman, J., concurs in the foregoing dissenting opinion.